Good afternoon,
                                                 FILED IN
                                          12th COURT OF APPEALS
                                               TYLER, TEXAS
Miko Parks                                 4/2/2015 1:45:31 PM
                                               CATHY S. LUSK
12-15-00043-CR                                     Clerk


2014-0129


Ryan Deaton would only like my portions of this appeal.
4/29/2014 and 5/24/2104. Jerry Poole does not have any
part of this appeal to turn in.


Thank you
Whitney Madison
4/2/2015